Title: To Benjamin Franklin from ——— Landrin, 14 April 1782
From: Landrin, ——
To: Franklin, Benjamin


Monsieur
Ce Dimanche 14 avril 1782
Nayant point Lhonneur destre Connu de vous Jay esté tres Surpris de voir vôtre Nom Ecrit Sur ma porte de cette facon; Docteur franclin a 3. heures, Je vous ay attendu et personne nes venu, jay pensé que quelquun en conversant avec vous vous aura parlé par hazards parlé de mes ouvrages Mecaniques, ce qui a put vous Exiter a me procurer l’honneur de votre Connoisance au reste le mal nest pas grand, Cy joint est un petit memoire de mon Mecanique.
Jay lhonneur destre avec Consideration et une parfaite Estime Monsieur Vostre tres humble et obeissant Serviteur
Landrinfaubourg Saint Martin chezMr Bertrant Mrd. Mercier au Troisieme
 
Addressed: A Monsieur / Monsieur le Docteur franclin / Duputé de la Republique / des Colonies de La Merique / A Passy les Paris
Notation: Bertrand 14 Août 1782.
